Case 8:20-cv-00043-JVS-ADS Document 62 Filed 04/06/20 Page 1 of 3 Page ID #:384




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              )              Case No.: 8-20-cv-00043-JVS-ADS
14                    Plaintiff,              )
                                              )              SECOND STIPULATION TO EXTEND
15               vs.                          )              TIME TO RESPOND TO
                                              )              COMPLAINT
16   Chou Team Realty, LLC et al.,            )
                                              )
17                    Defendants.             )
                                              )
18                                            )
19
20           Plaintiff Bureau of Consumer Financial Protection (“Bureau”) and
21   Defendants Eduardo Martinez (“Martinez”), David Sklar (“Sklar”), Docs Done
22   Right, Inc., Docs Done Right, LP, and Lend Tech Loans, Inc. (collectively,
23   “Defendants”) stipulate as follows:
24           1.    The Complaint in this matter was filed on or about January 9,
25   2020.
26
27
28
                       SECOND STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                    1
Case 8:20-cv-00043-JVS-ADS Document 62 Filed 04/06/20 Page 2 of 3 Page ID #:385




 1         2.     Martinez, Docs Done Right, Inc., Docs Done Right, LP, and Lend
 2   Tech Loans, Inc. each waived service of summons of the Complaint on or about
 3   February 4, 2020. (ECF 30, 31, 32, 44.)
 4         3.     The deadline for Martinez, Docs Done Right, Inc., and Docs Done
 5   Right, LP to answer or otherwise respond to the Complaint was originally
 6   March 10, 2020.
 7         4.     Lend Tech Loans, Inc.’s deadline to answer or otherwise respond
 8   to the Complaint was originally March 30, 2020.
 9         5.     On March 10, 2020, this Court granted a stipulated extension of
10   time extending the due date for Martinez, Docs Done Right, Inc., Docs Done
11   Right, LP, and Lend Tech Loans, Inc.’s responses to April 9, 2020. (ECF 54.)
12   The parties sought that extension to allow adequate time to engage in settlement
13   negotiations. (ECF 50.)
14         6.     Separately, on February 12, 2020, the Bureau served a copy of the
15   Complaint and summons on Sklar through a process server. (ECF 37.)
16         7.     The deadline for Sklar to answer or otherwise respond to the
17   Complaint was originally February 27, 2020.
18         8.     On March 3, 2020, the Court granted Sklar’s pro se request for a
19   45-day extension of time to respond to the Complaint, which he sought in order
20   to have additional time to retain counsel. (ECF 46, 49.) Sklar subsequently
21   retained the undersigned counsel and expressed interest in pursuing settlement
22   discussions with the Bureau.
23         9.     Counsel for the Bureau and Defendants have jointly agreed to
24   request a further extension for the filing of Defendants’ responsive pleadings to
25   and including May 8, 2020, in order to facilitate continuation of settlement
26   discussions. Since the previous stipulation, settlement discussions have been
27   delayed because counsel for Defendants has needed to attend to family
28
                       SECOND STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                    2
Case 8:20-cv-00043-JVS-ADS Document 62 Filed 04/06/20 Page 3 of 3 Page ID #:386




 1   obligations. Counsel’s mother has been in hospice care, and he has had to
 2   unexpectedly help his daughter move home from college due to the COVID-19
 3   epidemic. The Bureau and Defendants believe that an extension of twenty-nine
 4   (29) days for Martinez, Docs Done Right, Inc., Docs Done Right, LP, and Lend
 5   Tech Loans, Inc. and of twenty-three (23) days for Sklar will afford adequate
 6   time for negotiations to resume and for the parties to determine if a settlement,
 7   or at least substantial progress toward a settlement, can be reached.
 8         10.    This is the second stipulation to extend time filed by the Bureau
 9   and Defendants Martinez, Docs Done Right, Inc., Docs Done Right, LP, and
10   Lend Tech Loans, Inc. Sklar also previously requested and received an
11   extension of time.
12         11.    All signatories listed below, and on whose behalf this filing is
13   submitted, concur in the filing’s content and have authorized the filing.
14
15   IT IS SO STIPULATED.
16    For Bureau of Consumer Financial Protection:
17   Dated April 6, 2020                          Respectfully Submitted,
18                                                /s/ Colin Reardon
                                                  Leanne E. Hartmann
19                                                E. Vanessa Assae-Bille (pro hac vice)
                                                  Colin Reardon (pro hac vice)
20                                                Bureau of Consumer Financial Protection
                                                  1700 G Street, NW
21                                                Washington, D.C. 20552
22                                                Attorneys for Plaintiff Bureau of
                                                  Consumer Financial Protection
23
24    For Defendants Eduardo Martinez, David Sklar, Docs Done Right, Inc.,
     Docs Done Right, LP, and Lend Tech Loans, Inc.:
25
     Dated April 6, 2020                          /s/ David C. Holt
26                                                David C. Holt
                                                  The Holt Law Firm
27                                                1432 Edinger Avenue, Ste. 130
                                                  Tustin, CA 92780
28
                      SECOND STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                   3
